Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance

2.	Claims 1-20 are allowed. Examiner’s reasons for allowance are following:

	
a)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 8 and 15: 
As to claims 1-7 the present invention is direct to a heating, ventilation and air conditioning (HVAC) system, comprising: Independent claim 1 identifies the uniquely distinct features of “determine that the motor drive is operating at a second motor drive frequency; and determine, based on the updated benchmark rate of the flow of air provided by the blower and a comparison of the second motor drive 5 frequency to the predefined motor drive frequency, a second rate of the flow of air provided by the blower”.
As to claims 8-14 the present invention is direct to a method comprising, by a controller of a heating, ventilation and air conditioning (HVAC) system:  Independent claim 8 identifies the uniquely distinct features of “benchmark power output, an updated benchmark rate of the flow of air provided by the blower; determining that the motor drive is operating at a second motor drive frequency; and determining, based on the updated benchmark rate of the flow of air provided by the blower and a comparison of the second motor drive frequency to the predefined motor drive frequency, a second rate of the flow of air provided by the blower”.
As to claims 15-20 the present invention is direct to  a controller for operating a blower of a heating, ventilation, and air conditioning (HVAC) system, the controller comprising:   Independent claim 15 identifies the uniquely distinct features of “determine, based on the benchmark rate of the flow of air provided by the blower and a comparison of the current benchmark power output to the benchmark power output, an updated benchmark rate of the flow of air provided by the blower; determine that the motor drive is operating at a second motor drive frequency; and determine, based on the updated benchmark rate of the flow of air provided by the blower and a comparison of the second motor drive frequency to the predefined motor drive frequency, a second rate of the flow of air provided by the blower”.
The closest prior art, Wang et al. (Patent NO. US 11,150,162 B1), Salunkhe et al. (Pub No. US 2020/0340553 A1), Gupte et al. (Pub No. US 2018/0356124 A1), Havard et al. (Pub NO. US 2013/0087319 A1), Chen et al. (Pub NO. US 2008/0188173 A1), LAU et al. (Pub No. US 2019/0023529 A1) teaches System and Method for Voltage Measurement of Semiconductor Device, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867 


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867